Vista la moción que antecede con la sola asistencia del promo-vente, examinado el escrito de oposición; apareciendo que el escrito de apelación fué radicado en la secretaría de la corte de distrito fuera de tiempo y no apareciendo que este tribunal tenga poder para extender el período fijado por la ley dentro del cual se puede apelar de la sentencia dictada por una corte de distrito, se declara con lugar dicha moción y se desestima la apelación de la sentencia dictada por la Corte de Distrito de San Juan en marzo 9, 1934.